Case 1:19-cv-21724-BB Document 104 Entered on FLSD Docket 06/26/2020 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-cv-21724-BLOOM/McAliley

  HAVANA DOCKS CORPORATION,

         Plaintiff,

  v.

  CARNIVAL CORPORATION,

        Defendant.
  ________________________________/

                                               ORDER

         THIS CAUSE is before the Court upon Defendant Carnival Corporation’s (“Defendant”)

  Motion for Certification of Interlocutory Appeal, ECF No. [84] (“Motion for Interlocutory

  Appeal”), and Defendant’s Motion to Stay Discovery for 90 Days, ECF No. [85] (“Motion for

  Stay”), (collectively, the “Motions”). The Court has reviewed the Motions, all opposing and

  supporting submissions, the record in this case, the applicable law, and is otherwise fully advised.

  For the reasons discussed below, Defendant’s Motion for Interlocutory Appeal is denied, and

  Defendant’s Motion for Stay is denied.

       I. BACKGROUND

         On May 2, 2019, Plaintiff Havana Docks Corporation (“Havana Docks”) initiated this

  action against Defendant pursuant to Title III of the Cuban Liberty and Democratic Solidarity Act

  of 1996, 22 U.S.C. § 6021, et seq. (the “LIBERTAD Act,” “Title III,” or the “Act”), referred to as

  the Helms-Burton Act. ECF No. [1] (“Complaint”). On April 20, 2020, this Court granted Havana

  Docks’ Motion for Leave to Amend and denied as moot Defendant’s Revised Motion for

  Reconsideration, ECF No. [79] (“Omnibus Order”).
Case 1:19-cv-21724-BB Document 104 Entered on FLSD Docket 06/26/2020 Page 2 of 8
                                                           Case No. 19-cv-21724-BLOOM/McAliley


         Shortly thereafter, Defendant filed its Motion for Interlocutory Appeal, which requests that

  this Court certify the following question for interlocutory appeal:

         Whether “Title III’s plain language creates liability for trafficking in the broadly
         defined ‘confiscated property’ — i.e., in any property that was nationalized,
         expropriated, or otherwise seized by the Cuban Government . . . without the
         property having been returned or adequate and effective compensation
         [paid] — not in a particular interest in confiscated property,” and “regardless
         of . . . when the trafficking took place.”

  ECF No. [84] at 2 (footnote omitted). Havana Docks filed its Response in Opposition, ECF No.

  [88] (“Response”), to which Defendant filed its Reply, ECF No. [99] (“Reply”). Further,

  Defendant filed its Motion to Stay. ECF No. [85]. Havana Docks also filed its Response in

  Opposition, ECF No. [92], and Defendant filed its Reply, ECF No. [100].

     II. LEGAL STANDARD

         Three elements are required in order to qualify for leave to file an interlocutory appeal

  pursuant to 28 U.S.C. § 1292(b):

         (1) a controlling question of law;
         (2) over which there is a substantial ground for difference of opinion among
             courts; and
         (3) the immediate resolution of the issue would materially advance the ultimate
             termination of the litigation.

  See 28 U.S.C. § 1292(b). Interlocutory appeal under § 1292(b) serves as a “rare exception” to the

  general rule that final judgment must precede appellate review. McFarlin v. Canseco Servs., LLC,

  381 F.3d 1251, 1264 (11th Cir. 2004). Further, the Court of Appeals for the Eleventh Circuit

  considers liberal use of § 1292(b) to be bad policy, as it may promote piecemeal appeals. Id. at

  1259. Accordingly, § 1292(b) certification is only proper “in exceptional cases where decision of

  the appeal may avoid protracted and expensive litigation . . . where a question which would be

  dispositive of the litigation is raised and there is serious doubt as to how it should be decided.” Id.

  at 1256.



                                                    2
Case 1:19-cv-21724-BB Document 104 Entered on FLSD Docket 06/26/2020 Page 3 of 8
                                                           Case No. 19-cv-21724-BLOOM/McAliley


         A “controlling question of law” arises where the appellate court can rule on a controlling

  question of pure law without having to search deep into the record in order to discern the facts of

  the underlying case. See Allapattah Servs., Inc. v. Exxon Corp., 333 F.3d 1248, 1252-53 (11th Cir.

  2003). With respect to the second element under § 1292(b), where the appellate court is in

  “complete and unequivocal” agreement with the district court, a “substantial ground for difference

  of opinion” does not exist. McFarlin, 381 F.3d at 1258 (quoting Burrell v. Bd. of Trustees of Ga.

  Military Coll., 970 F.2d 785, 788-89 (11th Cir. 1992)). Moreover, questions of first impression or

  the absence of binding authority on an issue, without more, are insufficient to demonstrate a

  substantial ground for difference of opinion. See In re Flor, 79 F.3d 281, 284 (2d Cir. 1996);

  Williams v. Saxon Mortgage Co., No. CIV. A. 06-0799-WS-B, 2007 WL 4105126, at *2 (S.D.

  Ala. Nov. 15, 2007) (citations omitted). Instead, the district court should measure the weight of

  opposing arguments to the disputed ruling in deciding whether there is a “substantial ground for

  dispute.” In re Flor, at 284. The final requirement that the controlling question of law “may

  materially advance the ultimate termination of the litigation” is a straightforward one. This inquiry

  simply requires an examination of whether the “resolution of [the] controlling legal question would

  serve to avoid a trial or otherwise substantially shorten the litigation.” McFarlin, 381 F.3d at 1259.

         Ultimately, there is a “strong presumption against interlocutory appeals,” and both the

  district and circuit courts are afforded substantial discretion in certifying issues for this purpose.

  OFS Fitel, LLC v. Epstein, Becker & Green, P.C., 549 F.3d 1344, 1359 (11th Cir. 2008) (citing

  Jenkins v. BellSouth Corp., 491 F.3d 1288, 1291 (11th Cir. 2007)); United States v. One Parcel of

  Real Prop. With Bldgs., Appurtenances & Improvements, 767 F.2d 1495, 1498 (11th Cir. 1985).




                                                    3
Case 1:19-cv-21724-BB Document 104 Entered on FLSD Docket 06/26/2020 Page 4 of 8
                                                            Case No. 19-cv-21724-BLOOM/McAliley


    III. DISCUSSION

          In the Motion for Interlocutory Appeal, Defendant requests that the Omnibus Order be

  certified for interlocutory appeal. Specifically, Defendant presents the following question for

  certification:

          Whether “Title III’s plain language creates liability for trafficking in the broadly
          defined ‘confiscated property’ — i.e., in any property that was nationalized,
          expropriated, or otherwise seized by the Cuban Government . . . without the
          property having been returned or adequate and effective compensation
          [paid] — not in a particular interest in confiscated property,” and “regardless
          of . . . when the trafficking took place.”

  ECF No. [84] at 2 (footnote omitted). Upon careful examination, however, the Court concludes

  that this question fails to satisfy either of the first two elements of the § 1292(b) inquiry. Thus, the

  Court will focus its analysis on these two § 1292(b) requirements.

          As noted above, § 1292(b) sets forth three elements:

          (1) a controlling question of law;
          (2) over which there is a substantial ground for difference of opinion among
              courts; and
          (3) the immediate resolution of the issue would materially advance the ultimate
              termination of the litigation.

  See 28 U.S.C. § 1292(b). Stated differently, the Eleventh Circuit has “identifie[d] several

  principles to guide [courts] in when deciding whether to exercise [their] discretion under § 1292(b)

  to allow for a rare interlocutory appeal.” Drummond Co., Inc. v. Conrad & Scherer, LLP, 885 F.3d

  1324, 1336 (11th Cir. 2018) (citing McFarlin, 381 F.3d at 1264).

          In general, [courts] exercise [their] discretion only when (1) the appeal presents a
          pure question of law, (2) the question is controlling of at least a substantial part of
          the case, (3) the district court identifies the question in its order, (4) there are
          substantial grounds for differences of opinion on the question, and (5) resolution of
          the question may reduce the amount of litigation necessary on remand.

  Id. (citing McFarlin, 381 F.3d at 1264). “This standard is conjunctive, meaning that if any elements

  are not satisfied, the Court must deny interlocutory review.” In re Yormak, No. 2:17-cv-73-FtM-



                                                     4
Case 1:19-cv-21724-BB Document 104 Entered on FLSD Docket 06/26/2020 Page 5 of 8
                                                           Case No. 19-cv-21724-BLOOM/McAliley


  38, 2017 WL 2645601, at *2 (M.D. Fla. June 19, 2017) (citation omitted). Acknowledging the

  profound hurdles that parties face in seeking interlocutory appeal, the Eleventh Circuit has

  characterized this certification as a “high threshold,” and stated that “[m]ost interlocutory orders

  do not meet this test.” OFS Fitel, LLC, 549 F.3d at 1359. Ultimately, “§ 1292(b) certification is

  wholly discretionary with both the district court and [the Court of Appeals].” Id. at 1358.

                  To meet the first element for interlocutory appeal, the movant must
          demonstrate there is a question of law, and it is controlling. See McFarlin v.
          Conseco Servs., LLC, 381 F.3d 1251, 1259 (11th Cir. 2004). A controlling question
          of law pertains to “the meaning of a statutory or constitutional provision, regulation,
          or common law doctrine.” Id. at 1258. In other words, a controlling question of law
          is an issue of “pure law” that can be decided “quickly and cleanly without having
          to study the record.” Id. The question must also “be stated at a high enough level
          of abstraction to lift the question out of the details of the evidence or facts of a
          particular case and give it general relevance to other cases in the same area of law.”
          Id. at 1259. By contrast, “[t]he antithesis of a proper § 1292(b) appeal is one that
          turns on whether there is a genuine issue of fact or whether the district court
          properly applied settled law to the facts or evidence of a particular case.” Id. at
          1259.

  Cont’l 332 Fund, LLC v. Albertelli, No. 2:17-cv-41-FtM-38MRM, 2018 WL 3656472, at *2 (M.D.

  Fla. Aug. 2, 2018).

          With regard to this first factor, Defendant argues that the issue presented is a purely legal

  question of statutory authority that is ripe for interlocutory review. Conversely, Havana Docks

  contends that the question as framed, though appearing at first blush to be a purely legal question,

  is actually a question that turns on case-specific facts, thus making it inappropriate for § 1292(b)

  certification.

          Upon review, the Court concludes that the issue presented is not appropriate for appellate

  review because it would require the Eleventh Circuit to delve into the record to address the facts

  of the instant case and issue an impermissible advisory opinion as to the nature of the property

  interest required for liability under Title III and the requisite time period during which the alleged

  trafficking must have occurred. “That case-specific inquiry does not present a pure question of law


                                                    5
Case 1:19-cv-21724-BB Document 104 Entered on FLSD Docket 06/26/2020 Page 6 of 8
                                                            Case No. 19-cv-21724-BLOOM/McAliley


  but a mixed one of law and fact. . . . As a result, the first requirement for exercising jurisdiction

  under § 1292(b) is not satisfied.” Nice v. L-3 Commc’ns Vertex Aerospace LLC, 885 F.3d 1308,

  1313 (11th Cir. 2018) (footnote omitted); see also Garcia-Bengochea v. Carnival Corp., No. 1:19-

  cv-21725, 2019 WL 7945691, at *2 (S.D. Fla. Sept. 26, 2019) (concluding that the issue presented

  for interlocutory appeal involved case-specific factual questions (citing Mamani v. Berzain, 825

  F.3d 1304, 1312 (11th Cir. 2016); In re Checking Account Overdraft Litig., No. 09-MD-02036,

  2010 WL 3377592, at *2 (S.D. Fla. July 1, 2010))).

         Next, Defendant argues that the Court should certify the issue raised for interlocutory

  appeal because substantial grounds for difference of opinion exists, as evidenced by the history of

  this Court’s rulings in this case. Havana Docks, however, responds that a question of first

  impression on its own does not satisfy the requirement for substantial grounds for a difference of

  opinion among courts.

         Where the appellate court is in “complete and unequivocal” agreement with the district

  court, a “substantial ground for difference of opinion” does not exist. McFarlin, 381 F.3d at 1258

  (quoting Burrell, 970 F.2d at 788-89). Rather, “to demonstrate the existence of a substantial ground

  for difference of opinion, the appellant ‘must show that at least two courts interpret the legal

  principle differently.’” In re Yormak, 2017 WL 2645601, at *3 (quoting Figeroa v. Wells Fargo

  Bank, N.A., 382 B.R. 814, 824 (S.D. Fla. 2007)).

                 If a controlling question of law exists, the appellant must next demonstrate
         the existence of a substantial ground for difference of opinion. Flaum v. Doctor’s
         Assocs., Inc., No. 16-61198-CIV, 2016 WL 8677304, at *2 (S.D. Fla. Oct. 27,
         2016). To do this, the appellant must show “a legal issue is (1) difficult and of first
         impression, (2) the district courts of the controlling circuit are split as to the issue,
         or (3) the circuits are split on the issue.” Id. “[M]erely showing that the order for
         which appeal is sought presents a difficult ruling, or demonstrating a lack of
         authority on the legal issue, is not sufficient.” Ibrahim v. FINR III, LLC, No. 8:15-
         cv-1093-T-17, 2016 WL 409630, at *3 (M.D. Fla. Feb. 3, 2016).




                                                    6
Case 1:19-cv-21724-BB Document 104 Entered on FLSD Docket 06/26/2020 Page 7 of 8
                                                           Case No. 19-cv-21724-BLOOM/McAliley


  Cont’l 332 Fund, LLC, 2018 WL 3656472, at *2; see also Flint Riverkeeper, Inc. v. S. Mills, Inc.,

  261 F. Supp. 3d 1345, 1347 (M.D. Ga. 2017) (“Neither the mere lack of authority on the issue nor

  the claim that the district court’s ruling is incorrect constitutes a substantial ground for difference

  of opinion.”). Instead, the district court should measure the weight of opposing arguments to the

  disputed ruling in deciding whether there is a “substantial ground for dispute.” In re Flor, 79 F.3d

  at 284; see also Nat’l Union Fire Ins. Co. of Pittsburgh v. Tyco Integrated Sec., LLC, No. 13-CIV-

  80371, 2015 WL 11251735, at *2 (S.D. Fla. July 8, 2015).

         The parties do not dispute that the questions presented in the case are issues of first

  impression in this Circuit and across the country. However, the Court disagrees with Defendant’s

  assertion that the course of the instant litigation supports the existence of substantial ground for

  dispute that warrants interlocutory appeal. To be sure, the issues raised and addressed during these

  proceedings have presented difficult questions of law in an area where authority is entirely lacking,

  and this Court has extensively grappled with these issues in order to come to the correct conclusion.

  Nonetheless, as detailed extensively in the Omnibus Order, the Court’s latest reasoning in each of

  the cases related to the instant action was based in large part on the Eleventh Circuit’s reasoning

  in Glen v. Club Mediterranee S.A., 450 F.3d 1251 (11th Cir. 2006), which made clear that the

  Cuban Government’s confiscation of property extinguished any and all ownership rights of those

  who owned the property prior to the expropriation. Thus, while Defendant disagrees with the result

  reached in the Omnibus Order and the orders in the related cases, this Court remains unconvinced

  that this disagreement, even in light of the procedural history of the instant action, demonstrates a

  substantial ground for difference of opinion that is sufficient to overcome the high threshold of

  § 1292(b).




                                                    7
Case 1:19-cv-21724-BB Document 104 Entered on FLSD Docket 06/26/2020 Page 8 of 8
                                                          Case No. 19-cv-21724-BLOOM/McAliley


         Based on the discussion above, the Court finds that Defendant has failed to meet its heavy

  burden of establishing that interlocutory appeal is warranted. Accordingly, the issue presented for

  certification does not merit deviation from the general principle that appeals should be conducted

  after final judgment. See McFarlin, 381 F.3d at 1264. Moreover, the Court finds that the ninety-

  day stay Defendant requests in its Motion to Stay is not warranted, given the present posture of the

  case and the entry of the Court’s Amended Scheduling Order, ECF No. [80]. Thus, the Motion to

  Stay is also denied.

    IV. CONCLUSION

          Accordingly, it is ORDERED AND ADJUDGED as follows:

               1. Defendant’s Motion for Certification of Interlocutory Appeal, ECF No. [84], is

                  DENIED.

               2. Defendant’s Motion to Stay Discovery for 90 Days, ECF No. [85], is DENIED.

         DONE AND ORDERED in Chambers at Miami, Florida, on June 26, 2020.




                                                       __________________________________
                                                       BETH BLOOM
                                                       UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                                   8
